Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149023                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  HARMONY MONTESSORI CENTER,                                                                       Bridget M. McCormack
          Petitioner-Appellee,                                                                           David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 149023
                                                                   COA: 312856
                                                                   Michigan Tax Tribunal:
  CITY OF OAK PARK,                                                      00-370214
            Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
           t0721
                                                                              Clerk